DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 remain pending in the application and have been fully considered.

Claim Objections
Claims 1 – 20 are objected to because of the following informalities:  punctuation (see Claims 4 – 5 for example).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lineton (US 2018/0128166).
Regarding Claim 1:
Lineton teaches a piston (20), comprising: a body (26) formed of an iron-based material (paragraph 0022), a superalloy (paragraph 0033) disposed on said body, and manganese phosphate (22, paragraph 0038) disposed on at least one of said body and said superalloy (Figs 1 – 2).
	Regarding Claim 2:
Lineton teaches said superalloy is selected from the group consisting of NiCrAlY, NiCrAl, NiCr, CoCrAly, and CoNiCrAlY (paragraph 0033).
	Regarding Claim 3:
		Lineton teaches said superalloy is NiCrAlY (paragraph 0033).	
	Regarding Claim 4:
Lineton teaches said superalloy is in the form of a layer having a thickness of 200 to 400 microns (paragraph 0009).
	Regarding Claim 5:
Lineton teaches aid manganese phosphate is not disposed between said superalloy and said iron-based material of said body (Figs 1 – 6).
	Regarding Claim 6:
Lineton teaches said body includes a crown (32) at an upper end of said body, said crown includes a combustion surface 934) at said upper end, said combustion surface presents a planar outer rim extending circumferentially along an outer diameter of said body, said combustion surface presents a combustion bowl (paragraph 0023) extending inwardly from an inner edge of said outer rim, and said superalloy is disposed along said inner edge of said outer rim (Figs 1 – 2).
	Regarding Claim 7:
Lineton teaches said body includes a crown (32) at an upper end of said body, said crown includes a combustion surface (34) at said upper end, said crown includes a ring belt (38) extending circumferentially about a center axis and presenting an outer diameter surface of said body, said ring belt includes at least one ring groove (36) for receiving at least one ring, said crown includes a recess (Fig 1) in at least one of said combustion surface and said ring belt, and said superalloy is disposed in said recess (Figs 1 – 2).
	Regarding Claim 8:
Lineton teaches said superalloy is disposed on an upper end of said body, and said superalloy is in the form of a coating presenting an uppermost surface of said piston (22, Figs 2 – 6).
	Regarding Claim 9:
Lineton teaches said body includes a crown (32) at an upper end of said body, said crown includes a combustion surface (34) at said upper end, said crown includes a ring belt (38) extending circumferentially about a center axis and presenting an outer diameter surface of said body, said ring belt includes at least one ring groove (36) for receiving at least one ring, said superalloy is disposed on all of said combustion surface, said superalloy is not disposed on said ring belt, said manganese phosphate (22) is disposed on said ring belt, said manganese phosphate is not disposed on said combustion surface, and said manganese phosphate is not disposed on said superalloy (Figs 1 – 2).
	Regarding Claim 10:
Lineton teaches said manganese phosphate is not disposed on a top land of said ring belt (Figs 1 – 2).
	Regarding Claim 11:
		Lineton teaches said top land of said ring belt is uncoated (Figs 1 – 2).
	Regarding Claim 12:
Lineton teaches said manganese phosphate is disposed on said superalloy and disposed on all surfaces of said body which are not coated with said superalloy (Figs 1 – 2).
	Regarding Claim 13:
Lineton teaches a layer of said superalloy is disposed on said body, said layer presents edges, said manganese phosphate is disposed on said superalloy and disposed on at least one portion of said body not coated with said superalloy, and said manganese phosphate is spaced from said edges of said superalloy layer (paragraphs 0033, 0038, Figs 1 – 2).
	Regarding Claim 14:
Lineton teaches said body is formed of a steel material or cast iron (paragraph 0022), said body extends around a center axis and longitudinally along said center axis from an upper end to a lower end (Fig 1), said body includes a crown (32) extending circumferentially about said center axis from said upper end toward said lower end, said crown includes combustion surface (34) at said upper end, said crown includes a ring belt (38) extending circumferentially about a center axis and presenting an outer diameter surface of said body, said ring belt includes at least one ring groove (36) for receiving at least one ring, said body includes a pair of pin bosses (46) spaced from one another and depending from said crown, each of said pin bosses defines a pin bore (48) for receiving a wrist pin, said body includes a pair of skirt sections (54) spacing said pin bosses from one another and depending from said crown, said superalloy is disposed directly on said iron-based material of said body, said superalloy is selected from the group consisting of NiCrAlY, NiCrAl, NiCr, CoCrAly, and CoNiCrAlY (paragraph 0033), said superalloy has a thickness of 0.1 to 2.0 mm (paragraphs 0034), said superalloy has a porosity of 1% to less than 5% (paragraph 0061), said superalloy has a surface roughness of less than 5 microns Ra (paragraph 0010), and said manganese phosphate is not disposed between said superalloy and said iron-based material of said body (Figs 1 – 2).
	Regarding Claim 15:
Lineton teaches said body includes a cooling gallery (24) extending circumferentially around said center axis.
	Regarding Claim 16:
Lineton teaches said body includes an undercrown surface (35) facing opposite said combustion surface, and said undercrown surface is openly exposed and not bounded by a sealed or enclosed cooling gallery.
	Regarding Claim 17:
Lineton teaches a piston (20), comprising: a body (26) formed of an iron-based material (paragraph 0022), a superalloy (22) disposed on said body, said superalloy being selected from the group consisting of NiCrAlY, NiCrAl, NiCr, CoCrAly, and CoNiCrAlY (paragraph 0033), said superalloy having a thickness of 0.1 to 2.0 mm (paragraph 0034), said superalloy having a porosity of 1% to less than 5% (paragraph 0061), and said superalloy having a surface roughness of less than 5 microns Ra (paragraph 0010).
	Regarding Claim 18:
		Lineton teaches said superalloy is NiCrAlY (paragraph 0033).	
	Regarding Claim 19:
Lineton teaches a component (20) for an internal combustion engine, comprising: a body (26) formed of an iron-based material, a superalloy disposed on said body, and manganese phosphate disposed on at least one of said body and said superalloy (paragraph 0032 – 0038).
	Regarding Claim 20:
Lineton teaches said superalloy is selected from the group consisting of NiCrAlY, NiCrAl, NiCr, CoCrAly, and CoNiCrAlY (paragraph 0033).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LONG T TRAN/Primary Examiner, Art Unit 3747